Citation Nr: 0808190	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-41 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1977 to March 1978.  Service connection for 
lumbosacral strain was initially granted in a March 1979 
rating decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas which continued the veteran's 
service-connected lumbosacral strain at 20 percent disabling.  
The veteran filed a notice of disagreement in regards to the 
December 2004 rating decision.  
She requested review by a decision review officer (DRO).  The 
DRO conducted a 
de novo review of the claim and confirmed the RO's findings 
in an August 2004 statement of the case (SOC).  The appeal 
was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in November 2004.

The veteran presented personal testimony before a Veterans 
Law Judge at a Travel Board hearing which was conducted at 
the North Little Rock RO in May 2005.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

This claim was previously before the Board in June 2006.  At 
that time, the Board remanded the claim for additional 
evidentiary development.  In July 2006, the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) which continued to deny the veteran's claim.  
The case has been returned to the Board for further appellate 
proceedings.  

This appeal is REMANDED to the RO via the AMC. 

Issue not on appeal

In a July 2006 rating decision, the AMC granted service 
connection for degenerative disc disease at L4-5 secondary to 
the service-connected lumbosacral strain.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural development as 
detailed below.

VCAA notice 

A remand is necessary to ensure proper VCAA notification.

The veteran was sent a letter from the RO dated April 10, 
2003, which informed her that she must submit "evidence 
showing that your service-connected lumbosacral strain [ha]s 
increased in severity".  However, the United States Court of 
Appeals for Veterans Claims (the Court) has issued a recent 
decision which indicates such general notice will not 
suffice.  Specifically, in Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008), the Court determined 
that 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Further, if the 
Diagnostic Codes under which the veteran is rated [former 
Diagnostic Code 5295 and current Diagnostic Code 5237 the 
instant case] contain criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, slip op. at 5-6.

Accordingly, in light of Vazquez-Flores, the claim must be 
remanded for further VCAA notification.

Travel Board hearing

The veteran's May 2005 hearing was conducted by a Veterans 
Law Judge who is no longer with the Board.  The Board sent 
the veteran a letter in January 2008, offering her another 
opportunity for a personal hearing.  The veteran responded in 
February 2008, indicating that she desires a Travel Board 
hearing.  Such should be scheduled after the veteran has 
received appropriate VCAA notice.  

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice.  
Specifically, the veteran should be 
advised of the evidentiary 
requirements for her increased 
rating claim as outlined by the 
Court in Vazquez-Flores v. Peake.  

2.  VBA should then schedule the 
veteran for a Travel Board hearing 
at the RO.  The veteran should be 
notified of the date, time and 
place of such a hearing by letter 
mailed to her current address of 
record, with a copy to her 
representative.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

